DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 40 and 41 were canceled in the response filed 2/16/22.
claims 40 and 41 is moot. 

Applicant’s arguments, see page 6, filed 2/16/22, with respect to Omenetto and Yu have been fully considered and are persuasive.  Claim 30 has been amended to incorporate the allowable subject matter of claims 34 and 36.  Claim 31 has been amended to incorporate the allowable subject matter of claims  35 and 37.
Therefore, the 103 rejection of claims 30-33 as obvious over Omenetto has been withdrawn.
The 103 rejection of claims 30-33 as obvious over Yu has been withdrawn. 

Claims 42 and 43 were canceled in the response filed 2/16/22.
Therefore, the 103 rejection of claims 42 and 43 as obvious over Omenetto is moot.
The 103 rejection of claims 42 and 43 as obvious over Yu is moot. 


Allowable Subject Matter
Claims 1-5, 8-19, 21-31, 38, 39, 44 and 45 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Yu, teaches a similar piezoelectric polymer foam material but does not teach or suggest wherein the polar dopant molecule is selected from unsubstituted nitroaniline, substituted nitroaniline, unsubstituted benzoic acid, substituted benzoic acid, a halogenated nitroaniline, a substituted naphthalene, 2-chloro-4-nitroaniline (CNA), substituted benzene or polycyclic aromatic hydrocarbon.  Neither does Yu teach or suggest a polyurethane foam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Matthew E. Hoban/           Primary Examiner, Art Unit 1734